 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1714 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Congratulating the engineers, scientists, psychologists, and staff of the National Aeronautics and Space Administration (NASA) for helping to successfully rescue 33 trapped Chilean miners from a collapsed mine near Copiapo, Chile. 
 
 
Whereas, on August 5, 2010, 33 Chilean miners were trapped by the collapse of a gold and copper mine near Copiapo, Chile; 
Whereas, on August 22, 2010, all 33 miners were discovered alive after an intensive 17-day rescue effort; 
Whereas, on August 27, 2010, the Chilean government asked the National Aeronautics and Space Administration (NASA) to provide technical advice that might be of assistance to the trapped miners; 
Whereas NASA’s vast knowledge and experience with extreme isolation, analog missions, undersea environments, and space flight uniquely suited the agency to help with this historic rescue; 
Whereas sustaining, supporting, and rescuing the trapped miners was an extremely challenging task; 
Whereas, on August 30, 2010, NASA employees from the Johnson and Langley Space Centers traveled to Chile to assist with the rescue efforts; 
Whereas the NASA team worked closely with the Chilean government, including the Ministry of Health, the Ministry of Mining, the Chilean Navy, and the Chilean Space Agency; 
Whereas NASA assisted the Chilean government by sharing knowledge acquired during space flight missions for the provision of medical care and psychological support in extreme isolation; 
Whereas NASA engineers provided recommendations for the design requirements for the Phoenix capsule used to rescue the miners; 
Whereas the Chilean Navy used the Phoenix capsule to bring the miners to the surface nearly 69 days after the mine’s initial collapse; 
Whereas, on October 13, 2010, all 33 miners were successfully rescued; and 
Whereas NASA’s help was instrumental in the historic rescue of all 33 miners: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the engineers, scientists, psychologists, and staff of the National Aeronautics and Space Administration for helping to successfully rescue 33 trapped Chilean miners from a collapsed mine near Copiapo, Chile; and 
(2)recognizes that the experience and knowledge of the National Aeronautics and Space Administration has acquired through space flight is beneficial to human life on Earth and was critical to the successful rescue of the Chilean miners. 
 
Lorraine C. Miller,Clerk.
